Citation Nr: 1235635	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-10 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a REM sleep behavior disorder, to include as secondary to a psychiatric disorder (claimed as PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to May 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied the Veteran's claim for service connection for PTSD.  He also appeals from a July 2008 rating decision which, in pertinent part, denied his claim for service connection for a REM sleep behavior disorder.  

A March 2008 substantive appeal noted the Veteran's disagreement with the denial of his claim for service connection for PTSD.  In addition, an August 2008 notice of disagreement reflected the Veteran's objection to the denial of his claim for service connection for a REM sleep behavior disorder.  Therefore, only the instant claims are before the Board for its consideration.

In February 2011, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in an August 2012 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

The Veteran presented testimony at a Travel Board hearing in July 2010 which was chaired by an Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims file.  In a September 2012 letter, the Veteran was notified by the Board that the Acting Veterans Law Judge who conducted the July 2010 hearing was no longer employed by the Board, and if the Veteran requested another hearing before a Veterans Law Judge, he was to respond within 30 days from the date of the letter.  A review of the record reveals that the Veteran responded to the September 2012 letter in a timely manner and requested a hearing before a Veterans Law Judge at the RO.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, neither the Veteran, nor his representative, has withdrawn the request for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for his requested Travel Board hearing before a Veterans Law Judge.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy to his representative.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


